Case 6:13-bk-27344-MH         Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                        Desc
                               Main Document    Page 1 of 38
                           UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                   RIVERSIDE DIVISION

In re:    Douglas J Roger MD Inc A Professional Corporation &DVH1R6:13-bk-27344-MH
                                                            
                                                            
Debtor(s)                                                   


           CHAPTER 7 TRUSTEE¶S FINAL ACCOUNT AND DISTRIBUTION
    REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

        Arturo M. Cisneros, chapter 7 trustee, submits this Final Account, Certification that the Estate
has been Fully Administered and Application to be Discharged.

          $OOIXQGVRQKDQGKDYHEHHQGLVWULEXWHGLQDFFRUGDQFHZLWKWKH7UXVWHH¶s Final Report and, if
DSSOLFDEOHDQ\RUGHURIWKH&RXUWPRGLI\LQJWKH)LQDO5HSRUW7KHFDVHLVIXOO\DGPLQLVWHUHGDQGDOO
assets and funds which have come under the trustee¶s control in this case have been properly accounted
IRUDVSURYLGHGE\ODZ7KHWUXVWHHKHUHE\UHTXHVWVWREHGLVFKDUJHGIURPIXUWKHUGXWLHVDVDWUXVWHH

         $VXPPDU\RIDVVHWVDEDQGRQHGDVVHWVH[HPSWWRWDOGLVWULEXWLRQVWRFODLPDQWVFODLPV
discharged without payment, and expenses of administration is provided below:




 Assets Abandoned: $1,022,760.05                              Assets Exempt:        $0.00
 (without deducting any secured claims)

 Total Distribution to Claimants:     $182,198.86             Claims Discharged
                                                              Without Payment: $2,972,080.29

 Total Expenses of Administration: $312,092.61


          7RWDOJURVVUHFHLSWVRI$494,291.47 (see Exhibit 1), minus funds paid to the debtor and third
parties of $0.00 (see Exhibit 2), yielded net receipts of $494,291.47 from liquidation of the property of
the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
Case 6:13-bk-27344-MH           Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                         Desc
                                 Main Document    Page 2 of 38
                                            CLAIMS            CLAIMS            CLAIMS            CLAIMS
                                          SCHEDULED          ASSERTED          ALLOWED             PAID

 SECURED CLAIMS
 (from Exhibit 3)                             6,357,171.10     7,267,934.86         182,198.86      182,198.86

 PRIORITY CLAIMS
     CHAPTER 7 ADMIN. FEES
     AND CHARGES
     (from Exhibit 4)                                 0.00        534,441.65        534,441.65      312,092.61
     PRIOR CHAPTER
     ADMIN. FEES AND
     CHARGES (from Exhibit 5)                         0.00              0.00               0.00           0.00
     PRIORITY UNSECURED
     CLAIMS (from Exhibit 6)                  1,397,438.16        276,625.25        276,625.25            0.00
 GENERAL UNSECURED
 CLAIMS (from Exhibit 7)                         87,589.70     2,999,914.59        2,884,490.59           0.00

 TOTAL DISBURSEMENTS                         $7,842,198.96   $11,078,916.35       $3,877,756.35    $494,291.47



        7KLVFDVHZDVRULJLQDOO\ILOHGXQGHU&KDSWHU7 on 10/20/2013.
The case was pending for 84 months.

         $OOHVWDWHEDQNVWDWHPHQWVGHSRVLWVOLSVDQGFDQFHOHGFKHFNVKDYHEHHQVXEPLWWHGWRWKH
United States Trustee.

          $QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHILQDODFFRXQWLQJRIWKHDVVHWVRI
the estate is attached as Exhibit 87KHFDVKUHFHLSWVDQGGLVEXUVHPHQWVUHFRUGVIRUHDFKHVWDWHEDQN
account, showing the final accounting of the receipts and disbursements of estate funds is attached as
Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.


Dated: 10/30/2020                    By: /s/ Arturo M. Cisneros
                                                                        Trustee




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




UST Form 101-7-TDR (10/1/2010)
        Case 6:13-bk-27344-MH                     Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                Desc
                                                   Main Document    Page 3 of 38



                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


EXHIBIT 1 - GROSS RECEIPTS

                                                                                                  UNIFORM                         $ AMOUNT
DESCRIPTION
                                                                                                 TRAN. CODEï                      RECEIVED
Accounts Receivable being collected by CMM                                                            1121-000                      204,099.37

Funds held by Receiver, Jerry Wang as of 9/30/2013                                                    1121-000                        1,741.50

2006 Chrysler 300                                                                                     1129-000                       10,000.00

Checking Account: Bank of Southern California                                                         1129-000                           763.27

Checking Account: El Paseo Bank                                                                       1129-000                           134.00

Checking Account: First CA/Pacific Western Bank                                                       1129-000                           424.44

Checking Account: Horizon Community Bank                                                              1129-000                        8,425.58

Checking Account: Pacific Premier                                                                     1129-000                            51.26

Checking Account: Rabo Bank                                                                           1129-000                        2,525.88

Checking Account: Wells Fargo                                                                         1129-000                           101.26

Corporate tax refund from FTB                                                                         1224-000                           800.00

Optum Bank Funds                                                                                      1229-000                           224.91

Fraudulent Transfer Action Adv. 6:15-01307                                                            1241-000                       80,000.00

Preferential Transfer Action Adv. 6:15-01309                                                          1241-000                      105,000.00

Liquidating Trust Assets                                                                              1249-000                       80,000.00

TOTAL GROSS RECEIPTS                                                                                                               $494,291.47

ï The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 - FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                  UNIFORM                         $ AMOUNT
PAYEE                                   DESCRIPTION
                                                                                                 TRANS. CODE                         PAID
                                                                       None

TOTAL FUNDS PAID TO DEBTOR & THIRD PARTIES


EXHIBIT 3 - SECURED CLAIMS

                                                       UNIFORM    CLAIMS
  CLAIM                                                                                      CLAIMS                 CLAIMS        CLAIMS
                           CLAIMANT                     TRAN.  SCHEDULED
   NO.                                                                                      ASSERTED               ALLOWED         PAID
                                                        CODE   (from Form 6D)
 NOTFILED GE Capital Bank, NA                            4110-000                   0.00                0.00               0.00            0.00

    00005      Coachella Medical Management, Inc         4210-000          3,857,171.10        3,085,736.00                0.00            0.00

               Fraley & Associates in trust for          4210-000                   N/A          138,705.86          138,705.86     138,705.86
               Revere Fin. Corp.
UST Form 101-7-TDR (10/1/2010)
      Case 6:13-bk-27344-MH                  Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                       Desc
                                              Main Document    Page 4 of 38


            Revere Financial Corporation          4210-000                 N/A          43,493.00       43,493.00      43,493.00

  00011     Revere Financial Corporation          4220-000      2,500,000.00         4,000,000.00            0.00            0.00

TOTAL SECURED CLAIMS                                           $6,357,171.10        $7,267,934.86     $182,198.86    $182,198.86


EXHIBIT 4 - CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                                UNIFORM
                                                          CLAIMS                   CLAIMS            CLAIMS         CLAIMS
                   PAYEE                         TRAN.
                                                        SCHEDULED                 ASSERTED          ALLOWED          PAID
                                                 CODE
A. CISNEROS, TRUSTEE                              2100-000           N/A                27,964.57       27,964.57      27,964.57

A. CISNEROS, TRUSTEE                              2200-000           N/A                   288.86         288.86           288.86

MARSHACK HAYS, LLP                                3210-000           N/A               467,681.50      467,681.50     245,332.46

MARSHACK HAYS, LLP                                3220-000           N/A                19,240.35       19,240.35      19,240.35

Hahn Fife & Company, LLP                          3410-000           N/A                 9,220.00        9,220.00       9,220.00

Hahn Fife & Company, LLP                          3420-000           N/A                   889.90         889.90           889.90

United States Bankruptcy Court                    2700-000           N/A                 2,100.00        2,100.00       2,100.00

INTERNATIONAL SURETIES, LTD.                      2300-000           N/A                   234.37         234.37           234.37

Public Storage 25727                              2410-000           N/A                   974.05         974.05           974.05

ASSOCIATED BANK                                   2600-000           N/A                    84.19           84.19           84.19

FRANCHISE TAX BOARD                               2820-000           N/A                 5,763.86        5,763.86       5,763.86

TOTAL CHAPTER 7 ADMIN. FEES and CHARGES                              N/A             $534,441.65      $534,441.65    $312,092.61


EXHIBIT 5 - PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                                UNIFORM
                                                          CLAIMS                   CLAIMS            CLAIMS         CLAIMS
                   PAYEE                         TRAN.
                                                        SCHEDULED                 ASSERTED          ALLOWED          PAID
                                                 CODE
                                                             None

TOTAL PRIOR CHAPTER ADMIN. FEES and CHARGES


EXHIBIT 6 - PRIORITY UNSECURED CLAIMS

                                                UNIFORM    CLAIMS                  CLAIMS
 CLAIM                                                                            ASSERTED           CLAIMS         CLAIMS
                       CLAIMANT                  TRAN.  SCHEDULED
  NO.                                                                            (from Proofs of    ALLOWED          PAID
                                                 CODE   (from Form 6E)
                                                                                     Claim)
  00002-2   Internal Revenue Service (IRS)        5800-000          242,954.73         276,625.25      276,625.25            0.00

NOTFILED Internal Revenue Service (IRS)           5800-000          235,655.50               0.00            0.00            0.00

NOTFILED Internal Revenue Service (IRS)           5800-000          209,627.32               0.00            0.00            0.00

NOTFILED Internal Revenue Service (IRS)           5800-000          212,527.38               0.00            0.00            0.00

NOTFILED Internal Revenue Service (IRS)           5800-000           17,943.01               0.00            0.00            0.00

NOTFILED Internal Revenue Service (IRS)           5800-000          238,234.45               0.00            0.00            0.00

UST Form 101-7-TDR (10/1/2010)
      Case 6:13-bk-27344-MH                  Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                        Desc
                                              Main Document    Page 5 of 38


NOTFILED Internal Revenue Service (IRS)               5800-000      240,495.77               0.00             0.00           0.00

TOTAL PRIORITY UNSECURED CLAIMS                                  $1,397,438.16       $276,625.25      $276,625.25           $0.00


EXHIBIT 7 - GENERAL UNSECURED CLAIMS

                                                     UNIFORM    CLAIMS             CLAIMS
 CLAIM                                                                            ASSERTED           CLAIMS          CLAIMS
                       CLAIMANT                       TRAN.  SCHEDULED
  NO.                                                                            (from Proofs of    ALLOWED           PAID
                                                      CODE   (from Form 6F)
                                                                                     Claim)
  00001     Law Offices of Thomas M Ferlauto          7100-000            0.00          76,063.10       76,063.10            0.00

 00002A-2   Internal Revenue Service (IRS)            7100-000            0.00         278,572.04      278,572.04            0.00

  00003     GE/Vendor Lockbox                         7100-000            0.00           8,760.45         8,760.45           0.00

  00004     American Express Bank, FSB                7100-000            0.00               0.00             0.00           0.00

  00006     Employment Development                    7100-000            0.00               0.00             0.00           0.00
            Department (EDD)
  00007     State Board of Equalization (SBE)         7100-000            0.00               0.00             0.00           0.00

  00008     Franchise Tax Board (FTB)                 7100-000            0.00               0.00             0.00           0.00

  00009     Jerry Wang, as Receiver                   7100-000            0.00       1,021,095.00     1,021,095.00           0.00

  00010     Helen R. Frazer, Chapter 7 Trustee for    7100-000            0.00               0.00             0.00           0.00
            the Estate of Douglas
  00011A    Revere Financial Corporation              7100-000            0.00       1,500,000.00     1,500,000.00           0.00

  00013     Kajan Mather & Barish, APC                7200-000            0.00         115,424.00             0.00           0.00

NOTFILED Baleine, LP                                  7100-000            0.00               0.00             0.00           0.00

NOTFILED Bank of Southern California                  7100-000            0.00               0.00             0.00           0.00

NOTFILED Buchalter Nemer                              7100-000            0.00               0.00             0.00           0.00

NOTFILED BWI Consulting LLC                           7100-000            0.00               0.00             0.00           0.00

NOTFILED Douglas J Roger, MD                          7100-000       87,589.70               0.00             0.00           0.00

NOTFILED First Data Global Leasing                    7100-000            0.00               0.00             0.00           0.00

NOTFILED Fraley & Associates                          7100-000            0.00               0.00             0.00           0.00

NOTFILED GE Capital Bank, NA                          7100-000            0.00               0.00             0.00           0.00

NOTFILED Jerry Wang,Court-Appointed Receiver          7100-000            0.00               0.00             0.00           0.00

NOTFILED Meriann Plamondon, CPA, APC                  7100-000            0.00               0.00             0.00           0.00

NOTFILED Nicole Ebarb                                 7100-000            0.00               0.00             0.00           0.00

TOTAL GENERAL UNSECURED CLAIMS                                      $87,589.70      $2,999,914.59    $2,884,490.59          $0.00




UST Form 101-7-TDR (10/1/2010)
                                  Case 6:13-bk-27344-MH                  Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                                          Main Document    Page 6 of 38
                                                                                    FORM 1                                                                                                   Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 1
                                                                                 ASSET CASES
Case Number:        13-27344 MH                                                                                 Trustee:                        Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):     10/20/13 (f)
                                                                                                                 D 0HHWLQJ'DWH           11/26/13
Period Ending: 10/30/20                                                                                         Claims Bar Date:                07/20/15

                                        1                                       2                              3                          4                    5                         6
                                                                                                      Estimated Net Value                                                           Asset Fully
                                                                             Petition/           (Value Determined By Trustee,         Property            Sale/Funds            Administered (FA)/
                                Asset Description                          Unscheduled              Less Liens, Exemptions,          Abandoned             Received by            Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                 Values                    and Other Costs)          2$  D $EDQGRQ        the Estate           Remaining Assets

  1     Checking Account: Bank of Southern California                               16,503.53                            763.27                                       763.27            FA
        Acct 6524 (CMV as of 9/30/13)
  2     Checking Account: El Paseo Bank                                               144.00                             134.00                                       134.00            FA
        Acct 3199 (CMV as of 9/30/13)
  3     Checking Account: Pacific Premier                                                76.26                            51.26                                          51.26          FA
        Acct 0613 (CMV as of 9/30/13)
  4     Checking Account: First CA/Pacific Western Bank                               435.44                             424.44                                       424.44            FA
        Acct 4208 (CMV as of 9/30/13)
  5     Checking Account: Rabo Bank                                                      95.51                        2,489.77                                       2,525.88           FA
        Acct 9057 (CMV as of 9/30/13)
  6     Checking Account: Wells Fargo                                                 101.26                             101.26                                       101.26            FA
        Acct 9378 (CMV as of 9/30/13)
  7     Checking Account: Horizon Community Bank                                     3,425.58                         8,425.58                                       8,425.58           FA
        Acct no 0428 (CMV as of 9/30/13)
  8     Checking Account: Rabo Bank                                                       0.00                             0.00                                           0.00          FA
        Acct 6089 (CMV as of 9/30/13);See Asset No. 5
  9     Deposit of legal fees: Kajan Mather & Barish Corp                           17,500.00                        17,500.00                                            0.00          FA
        (CMV as of 9/30/13);
        Litigation is ongoing via an adversary proceeding. Claim to be
        resolved via adversary. See Asset No. 20.
 10     Deposit of fees with Accountants                                             3,000.00                         3,000.00                                            0.00          FA
        (CMV as of 9/30/13)
                                  Case 6:13-bk-27344-MH                     Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                              Desc
                                                                             Main Document    Page 7 of 38
                                                                                    FORM 1                                                                                              Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                        Page: 2
                                                                                 ASSET CASES
Case Number:        13-27344 MH                                                                                 Trustee:                       Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):    10/20/13 (f)
                                                                                                                 D 0HHWLQJ'DWH          11/26/13
Period Ending: 10/30/20                                                                                         Claims Bar Date:               07/20/15

                                        1                                          2                           3                         4                    5                     6
                                                                                                      Estimated Net Value                                                      Asset Fully
                                                                                Petition/        (Value Determined By Trustee,        Property            Sale/Funds        Administered (FA)/
                                Asset Description                             Unscheduled           Less Liens, Exemptions,         Abandoned             Received by        Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                    Values                 and Other Costs)         2$  D $EDQGRQ        the Estate       Remaining Assets

 11     Accounts Receivable being collected by CMM                                3,085,736.88                      500,000.00                                 204,099.37          FA
        as of 10/1/13= $7,714,342.20
        On November 19, 2013, CMM and the Trustee entered into the
        stipulation between Chapter 7 Trustee and Coachella Medical
        Management, Inc., for the collection and turnover of assets of
        Debtor ³Collection and Turnover Stipulation´ 
        On February 24, 2014, the Court entered an order approving in
        part and disapproving in part the Collection and Turnover
        Stipulation.
        On or about November 19, 2013, CMM and the Trustee entered
        into the stipulation for carveout of secured claim ³Carve-Out
        Stipulation´ The Carve-Out Stipulation provided for a carve-out
        of CMM¶s alleged secured claim in favor of allowed
        administrative and unsecured claims.
        On February 24, 2014, the Court entered an Order approving in
        part and disapproving in part the Carve-Out Stipulation.
        Trustee concluded that Revere¶s claim and CMM¶s rights to
        one-half of collections likely will exceed the amount of
        collectible A/R.
        On June 30, 2015, CMM, Revere, and the Trustee (collectively,
        the ³Parties´ entered into a stipulation wherein the Parties
        agreed, inter alia, that: (1) CMM would continue to collect A/R;
        (2) CMM would receive 50% of all amounts collected as
        compensation; and (3) the remaining 50% would be remitted
        directly by CMM to Revere ³Final Collection Stipulation´ On
        July 9, 2015, the Court entered an order approving the Final
        Collection Stipulation.
        Between late June, 2015 and November 18, 2015, CMM
        mistakenly continued to remit 50% of all amounts collected
         ³Encumbered Funds´ to the Trustee rather than Revere
        pursuant to the
        Final Collection Stipulation. The Encumbered Funds amount to
        approximately $43,493.
        Therefore a Motion for Order Abandoning the Estate's Interest
        in ARs and Authorizing Trustee to Disburse Funds to Revere
        was filed on 12/7/15. The Motion to Abandon was approved
        per Court order entered on 12/30/15 and Trustee disbursed
        funds ($43k) to Revere.
                                  Case 6:13-bk-27344-MH                   Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                 Desc
                                                                           Main Document    Page 8 of 38
                                                                                    FORM 1                                                                                                  Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                            Page: 3
                                                                                 ASSET CASES
Case Number:        13-27344 MH                                                                                 Trustee:                        Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):     10/20/13 (f)
                                                                                                                 D 0HHWLQJ'DWH           11/26/13
Period Ending: 10/30/20                                                                                         Claims Bar Date:                07/20/15

                                        1                                        2                             3                          4                    5                        6
                                                                                                      Estimated Net Value                                                          Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property            Sale/Funds           Administered (FA)/
                                Asset Description                           Unscheduled             Less Liens, Exemptions,          Abandoned             Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                  Values                   and Other Costs)          2$  D $EDQGRQ        the Estate          Remaining Assets

 12     Funds held by Receiver, Jerry Wang as of 9/30/2013                           45,061.95                             0.00                                      1,741.50          FA
        Funds held by Receiver, Jerry Wang as of 9/30/2013. Trustee's
        motion for surcharge denied. No value for the
        estate.;Transfernce of funds by receiver (per letter dated
        11/3/15).
 13     Funds held under writ of attachment by Revere                                 9,006.06                             0.00                                          0.00          FA
        Creditor, Revere Financial Corporation as of 9/30/2013.
        Trustee's motion for surcharge denied. No value for the estate.
 14     Accounts Receivable being collected by BWI                               961,312.70                          50,000.00                                           0.00          FA
        BWI Consulting, LLC as of 10/11/13= $1,201,640.87
        Litigation is ongoing via an adversary proceeding. Claim to be
        resolved via adversary proceeding. See Asset No. 23.
 15     2006 Chrysler 300                                                             6,750.00                       10,000.00                                     10,000.00           FA
        (Titled in Orthopedic Institute of The Coachella Valley OR
        Douglas J Roger, MD)
 16     2006 Mercedes CLS55                                                          23,825.00                             0.00                                          0.00          FA
        (Titled in Douglas J Roger, MD's name only but Debtor is
        equitable owner of vehicle). Vehicle totaled in accident and
        funds determined to be property of individual's bankruptcy
        estate. Funds turned over to Helen Frazier, Trustee.
 17     Leasehold interest in a Sharp Copier                                              0.00                             0.00                                          0.00          FA
        Leasehold interest in a Sharp Copier. No value for the estate.
 18     Funds levied on by Revere                                                     8,116.29                             0.00                                          0.00          FA
        Levied on within the 90 days prior to filing in the amount of
        $8,116.29; Trustee's motion for surcharge denied. No value
        for the estate.
                                 Case 6:13-bk-27344-MH                    Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                Desc
                                                                           Main Document    Page 9 of 38
                                                                                   FORM 1                                                                                                  Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                           Page: 4
                                                                                ASSET CASES
Case Number:        13-27344 MH                                                                                 Trustee:                       Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):    10/20/13 (f)
                                                                                                                 D 0HHWLQJ'DWH          11/26/13
Period Ending: 10/30/20                                                                                         Claims Bar Date:               07/20/15

                                       1                                         2                             3                         4                    5                        6
                                                                                                      Estimated Net Value                                                         Asset Fully
                                                                              Petition/          (Value Determined By Trustee,        Property            Sale/Funds           Administered (FA)/
                               Asset Description                            Unscheduled             Less Liens, Exemptions,         Abandoned             Received by           Gross Value of
Ref #               (Scheduled And Unscheduled (u) Property)                   Values                   and Other Costs)         2$  D $EDQGRQ        the Estate          Remaining Assets

 19     Fraudulent Transfer Adv. 6:15-01303 (u)                                           0.00                      248,428.49                                          0.00          FA
        Filed 10/20/15. A. Cisneros vs. American Express
        Litigation is ongoing.
        Status conference continued to December 13, 2017, pending
        resolution of the compromise motion between Trustee and
        Revere. Status conference further continued to May 16, 2018.
        Via a stipulation order entered on 8/13/18, status conference
        continued to November 28, 2018 pending the outcome of the
        filed appeal. Status conference continued further to February
        27, 2019. By stipulation the status conference was further
        continued to May 29, 2019. Pending the order of the second
        joint motion, the status conference was continued to August 28,
        2019.
        Asset transferred and assigned to the Liquidating Trust as a
        'Liquidating Trust Asset' pursuant to the Order Granting Second
        Joint Motion by Chapter 7 Trustee and Revere Financial
        Corporation for Order Approving Settlement Between Chapter 7
         Trustee and Revere Financial Corporation entered on 8/9/19.
 20     Fraudulent Transfer Adv. 6:15-01304 (u)                                           0.00                      124,517.00                                          0.00          FA
        Filed 10/20/15. A. Cisneros vs. Kajan Mather & Barish
        Litigation is ongoing.
        Status conference continued to December 13, 2017.
        A Stipulation by all Parties to Dismiss the Adversary
        Proceeding was filed on 12/14/17. Order pending.
 21     Fraudulent Transfer Action Adv. 6:15-01306 (u)                                    0.00                      215,325.00                                          0.00          FA
        A. Cisneros vs. Paula Evans. Filed 10/20/15. Dismissed
        05/05/16
                                  Case 6:13-bk-27344-MH                    Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                Desc
                                                                           Main Document    Page 10 of 38
                                                                                    FORM 1                                                                                                 Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                           Page: 5
                                                                                 ASSET CASES
Case Number:        13-27344 MH                                                                                  Trustee:                       Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                            Filed (f) or Converted (c):    10/20/13 (f)
                                                                                                                  D 0HHWLQJ'DWH          11/26/13
Period Ending: 10/30/20                                                                                          Claims Bar Date:               07/20/15

                                        1                                         2                             3                         4                    5                       6
                                                                                                       Estimated Net Value                                                        Asset Fully
                                                                               Petition/          (Value Determined By Trustee,        Property            Sale/Funds          Administered (FA)/
                                Asset Description                            Unscheduled             Less Liens, Exemptions,         Abandoned             Received by          Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                   Values                   and Other Costs)         2$  D $EDQGRQ        the Estate         Remaining Assets

 22     Fraudulent Transfer Action Adv. 6:15-01307 (u)                                     0.00                    2,547,020.00                                    80,000.00          FA
        A. Cisneros vs. OIC, et.al. Filed 10/20/16
        Litigation is ongoing. A Motion to approve compromise was
        filed on 4/6/16 for a settlement amount of $30,000. After
        opposition was filed, a hearing was set, but same has been
        continued several times pending a settlement with Revere, a
        creditor of the estate.
        Pursuant to the Court's Order Requiring Overbid Procedures
        Be Set entered on 7/19/17, Trustee filed the Motion for
        Approval of Bidding Procedures on 7/26/17, and the hearing
        was set for same on 8/2/17. After overbid, the winning bid was
        for $80,000 by Revere.
        On 10/23/17, the adversary parties filed a stipulation to
        continue the status conference (2/14/18) and response
        deadline (to 1/12/18) to complaint. An Order granting same was
        entered on 10/26/17. Status conference further continued to
        May 16, 2018.
        The Orders Approving Motion to Approve Compromise, Motion
        to Enforce Settlement Agreement, and Motion for Approval of
        Bidding Procedures were all entered on 5/10/18.
        Pursuant to the sale of the claim approved on 5/10/18 and the
        Notice of Assignment of Claim filed on 5/29/18 in the adversary,
        the right, title, and interest in the claim was sold, assigned,
        transferred and conveyed to Revere.
        Pursuant to the Order Granting Second Joint Motion By
        Chapter 7 Trustee and Revere Financial Corporation for Order
        Approving Settlement Between Chapter 7 Trustee and Revere
        Financial Corporation, Revere has no security interest in this
        asset and is excluded from the 'Liquidated Trust Assets.'
                                 Case 6:13-bk-27344-MH                    Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                Desc
                                                                          Main Document    Page 11 of 38
                                                                                   FORM 1                                                                                                  Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                           Page: 6
                                                                                ASSET CASES
Case Number:        13-27344 MH                                                                                 Trustee:                       Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):    10/20/13 (f)
                                                                                                                 D 0HHWLQJ'DWH          11/26/13
Period Ending: 10/30/20                                                                                         Claims Bar Date:               07/20/15

                                       1                                         2                             3                         4                    5                        6
                                                                                                      Estimated Net Value                                                         Asset Fully
                                                                              Petition/          (Value Determined By Trustee,        Property            Sale/Funds           Administered (FA)/
                               Asset Description                            Unscheduled             Less Liens, Exemptions,         Abandoned             Received by           Gross Value of
Ref #               (Scheduled And Unscheduled (u) Property)                   Values                   and Other Costs)         2$  D $EDQGRQ        the Estate          Remaining Assets

 23     Fraudulent Transfer Action Adv. 6:15-01308 (u)                                    0.00                      384,108.00                                          0.00          FA
        Filed 10/20/15. Cisneros v. BWI Consulting, LLC
        Litigation is ongoing.
        Pursuant to the Stipulation filed on 8/29/17 (and approved on
        8/30/17), the status conference hearing was continued to
        12/13/17. Status conference further continued to May 16,
        2018.
        Via a stipulation order entered on 8/13/18, status conference
        continued to November 28, 2018. Status conference continued
        to 2/27/19. Status conference continued to 5/29/19. Further
        continuance granted to 8/28/19 pending the order of the
        Second Joint Motion.
        Asset transferred and assigned to the Liquidating Trust as a
        'Liquidating Trust Asset' pursuant to the Order Granting Second
        Joint Motion by Chapter 7 Trustee and Revere Financial
        Corporation for Order Approving Settlement Between Chapter 7
         Trustee and Revere Financial Corporation entered on 8/9/19.
                                  Case 6:13-bk-27344-MH                      Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                Desc
                                                                             Main Document    Page 12 of 38
                                                                                    FORM 1                                                                                                 Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                           Page: 7
                                                                                 ASSET CASES
Case Number:        13-27344 MH                                                                                    Trustee:                       Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                              Filed (f) or Converted (c):    10/20/13 (f)
                                                                                                                    D 0HHWLQJ'DWH          11/26/13
Period Ending: 10/30/20                                                                                            Claims Bar Date:               07/20/15

                                        1                                           2                             3                         4                    5                     6
                                                                                                         Estimated Net Value                                                      Asset Fully
                                                                                 Petition/          (Value Determined By Trustee,        Property            Sale/Funds        Administered (FA)/
                                Asset Description                              Unscheduled             Less Liens, Exemptions,         Abandoned             Received by        Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                     Values                   and Other Costs)         2$  D $EDQGRQ        the Estate       Remaining Assets

 24     Preferential Transfer Action Adv. 6:15-01309 (u)                                     0.00                      134,688.00                                 105,000.00          FA
        Filed 10/20/15. Cisneros v. Douglas J. Roger, M.D., Inc.,
        Defined Benefit Plan
        Litigation is ongoing. A Motion to approve compromise was
        filed on 4/6/16 for a settlement amount of $50,000. After
        opposition was filed, a hearing was set, but same has been
        continued several times pending a settlement with Revere, a
        creditor of the estate.
        Pursuant to the Court's Order Requiring Overbid Procedures
        Be Set entered on 7/19/17, Trustee filed the Motion for
        Approval of Bidding Procedures on 7/26/17, and the hearing
        was set for same on 8/2/17. After overbid, the winning bid was
        for $105,000 by DBP.
        On 10/23/17, the adversary parties filed a stipulation to
        continue the status conference (2/14/18) and response
        deadline (to 1/12/18) to complaint. An Order granting same was
        entered on 10/26/17. Status conference further continued to
        May 16, 2018.
        The Orders Approving Motion to Approve Compromise, Motion
        to Enforce Settlement Agreement, and Motion for Approval of
        Bidding Procedures were all entered on 5/10/18.
        Status hearing scheduled for 10/31/18.
        Pursuant to the sale of the claim approved on 5/10/18 and the
        Notice of Assignment of Claim filed on 10/30/18, the right, title,
        and interest in the claim was sold, assigned, transferred and
        conveyed to Douglas J. Roger, MD, Inc. Defined Benefit Plan.
        The adversary was dismissed with prejudice on 10/30/18.
        Pursuant to the Order Granting Second Joint Motion By
        Chapter 7 Trustee and Revere Financial Corporation for Order
        Approving Settlement Between Chapter 7 Trustee and Revere
        Financial Corporation, Revere has no security interest in this
        asset and is excluded from the 'Liquidated Trust Assets.'
                                 Case 6:13-bk-27344-MH                    Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                 Desc
                                                                          Main Document    Page 13 of 38
                                                                                   FORM 1                                                                                                   Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                            Page: 8
                                                                                ASSET CASES
Case Number:        13-27344 MH                                                                                 Trustee:                        Arturo M. Cisneros
Case Name:          Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):     10/20/13 (f)
                                                                                                                 D 0HHWLQJ'DWH           11/26/13
Period Ending: 10/30/20                                                                                         Claims Bar Date:                07/20/15

                                       1                                         2                             3                          4                    5                        6
                                                                                                      Estimated Net Value                                                          Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property            Sale/Funds           Administered (FA)/
                               Asset Description                            Unscheduled             Less Liens, Exemptions,          Abandoned             Received by           Gross Value of
Ref #               (Scheduled And Unscheduled (u) Property)                   Values                   and Other Costs)          2$  D $EDQGRQ        the Estate          Remaining Assets

 25     Transfers to Dr. Freedman (u)                                                     0.00                       24,187.62                                           0.00          FA
        A review of the Debtor¶s books and records revealed that Dr.
        Freedman received transfers in the form of payments in the
        total amount of $17,255.03 from the Debtor within ninety days
        of the
        Debtor¶s bankruptcy filing. On September 25, 2015, the Trustee
        sent a demand letter to Dr. Freedman demanding repayment of
        the Prepetition Transfers as preferential transfers under 11
        86&547. Dr. Freedman denied same. Trustee and Dr.
        Freedman entered into negotiations and agreed to settle for
        $14,000. A Motion to Approve Compromise was filed on
        4/15/16. After an opposition was filed, a hearing was set, but
        same has been continued several times, pending a settlement
        with Revere, a creditor of the estate.
        Hearing on motion continued to 12/13/17. The hearing on
        motion was further continued to 2/14/18. Pursuant to the
        Appeal order reversing the Court's Auction Sale Order, a
        hearing on the Second Joint Motion was set for 8/28/19.
        Asset transferred and assigned to the Liquidating Trust as a
        'Liquidating Trust Asset' pursuant to the Order Granting Second
        Joint Motion by Chapter 7 Trustee and Revere Financial
        Corporation for Order Approving Settlement Between Chapter 7
         Trustee and Revere Financial Corporation entered on 8/9/19.
 26     Optum Bank Funds (u)                                                              0.00                           224.91                                      224.91            FA
        Funds turned over
                                  Case 6:13-bk-27344-MH                    Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                 Desc
                                                                           Main Document    Page 14 of 38
                                                                                    FORM 1                                                                                                   Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 9
                                                                                 ASSET CASES
Case Number:         13-27344 MH                                                                                 Trustee:                        Arturo M. Cisneros
Case Name:           Douglas J Roger MD Inc A Professional Corporation                                           Filed (f) or Converted (c):     10/20/13 (f)
                                                                                                                  D 0HHWLQJ'DWH           11/26/13
Period Ending: 10/30/20                                                                                          Claims Bar Date:                07/20/15

                                        1                                         2                             3                          4                    5                        6
                                                                                                       Estimated Net Value                                                          Asset Fully
                                                                               Petition/          (Value Determined By Trustee,         Property            Sale/Funds           Administered (FA)/
                                Asset Description                            Unscheduled             Less Liens, Exemptions,          Abandoned             Received by           Gross Value of
 Ref #               (Scheduled And Unscheduled (u) Property)                   Values                   and Other Costs)          2$  D $EDQGRQ        the Estate          Remaining Assets

  27     Liquidating Trust Assets (u)                                                      0.00                        Unknown                                      80,000.00                    0.00
         Several assets were transferred and assigned ('Assigned
         Claims') to the Liquidating Trust as 'Liquidating Trust Assets'
         pursuant to the Order Granting Second Joint Motion by Chapter
         7 Trustee and Revere Financial Corporation for Order
         Approving Settlement Between Chapter 7 Trustee and Revere
         Financial Corporation entered on 8/9/19.
         The Estate has a residual interest in the proceeds from RFC's
         prosecution of the Assigned Claims. The Estate's interest is in
         25% of back-end litigation recoveries after fees and costs
         associated with the prosecution of the Assigned Claims are
         paid, and after RFC has received its 75% interest in the
         recoveries. In the interim, while such claims are being
         prosecuted, which could be years, the Trustee determined that
         it was in the interest of the estate to close the case with an
         unadministered asset. A Motion to Close Case with
         Unadministered Asset was filed on 3/13/20. Order pending.
  28     Corporate tax refund from FTB (u)                                                 0.00                             0.00                                      800.00            FA

TOTALS (Excluding Unknown Values)                                              $4,181,090.46                     $4,271,388.60                                  $494,291.47                     $0.00
Major activities affecting case closing:
Trustee's Final Report submitted to the Office of the U.S. Trustee's on May 29, 2020.
*******************************
3/31/20 QUARTERLY STATUS: Trustee received the expected $80,000. As it is uncertain whether the Estate will receive additional funds relating to the Liquidating Trust Asset, Trustee, via counsel,
filed a Motion to Close Case with Unadministered Asset on 3/13/20. Order is pending. Estate tax returns are required, and same have been requested.
******************************
12/31/19 QUARTERLY STATUS: There is a pending priority payment of $80,000 due to the Estate from the Liquidating Trust-DJRI; however the funds are not available until next year.
******************************
9/30/19 QUARTERLY STATUS: The order granting the Second Joint Motion Between Chapter 7 Trustee and Revere Financial was entered on 8/9/19. Pursuant to the settlement regarding same,
Trustee disbursed funds to Revere and the unadministered assets have been fully administered or transferred to the Liquidating Trust. Closing in progress.
*****************************
TIR 06/30/19: Pursuant to the District Court¶s Memorandum issued on March 26, 2019 reversing and vacating the appealed sale order, a hearing on the Second Joint Motion regarding the settlement
between Revere Financial and Trustee was set for 7/10/19. Pending outcome of same, several of the pending assets will become administered and Trustee may proceed with the closing process,
including request for preparation of tax returns.
******************************
3/31/19 QUARTERLY STATUS: Status conference of Second Compromise Motion Between Chapter 7 Trustee and Revere Financial Corporation was further continued from 3/27/19 to 6/12/19 pending
appeal decision.
******************************
12/31/18 QUARTERLY STATUS: Appeal is still pending.
******************************
9/30/18 QUARTERLY STATUS: An appeal of the order granting and denying in part the Auction Motion was filed. Revere Financial Corporation also filed several objections to claims which were
                                 Case 6:13-bk-27344-MH                   Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                     Desc
                                                                         Main Document    Page 15 of 38
                                                                                 FORM 1                                                                                                       Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 10
                                                                              ASSET CASES
granted on 8/29/18.
*******************************
TIR 06/30/18: Several motions were filed and opposed, including the 'Trustee's Motion for Order Authorizing Auction of Litigation Claims Held by the Estate' ('Auction Motion'). The Auction Motion was
set for hearing on June 11, 2018, along with several other substantive motions. The Auction Motion was granted in part and denied in part. Entry of order is pending.
*******************************
3/31/18 QUARTERLY STATUS: The Second Joint Motion to Approve Compromise with Revere was filed on 1/24/18 and the hearing for same was held on 3/28/18. The hearing was further continued to
May 9, 2018 to hold a sale of claims to third parties.
************************************************************
12/31/17 QUARTERLY STATUS: The continued hearing on the pending motion to approve compromise was continued to 2/14/18. All outstanding status conferences on the pending adversaries have
been continued to 2/14/18.
*************************************************************
09/30/17 QUARTERLY STATUS: After overbid, two of the motions to approve compromise were granted and the pending one was continued to December 13, 2017. The Joint Motion by Chapter 7
Trustee and Revere was voluntarily withdrawn on 9/15/17.
*************************************************************
TIR 06/30/17: The Motion to Approve Compromise with Revere was set for hearing on 6/14/17 and the Court , on its own motion, continued all the Motions to Approve Compromises to 6/28/17. Trustee
and counsel attended the hearings on June 28th hoping to settle all the motions, but the hearings were further continued to August 2, 2017.
*************************************************************
*************************************************************
03/31/17 QUARTERLY STATUS: A Motion to Approve Compromise Under Rule 9019 filed Jointly by Chapter 7 Trustee and Revere Financial Corp. to Approve Settlement Contract was filed on 1/31/17
and set for a hearing on 3/1/17. All Motions to Approve Compromises were continued to May 3, 2017.
*************************************************************
12/31/16 QUARTERLY STATUS: A Motion to Consolidate bankruptcy case no. 6:13-27611 with this estate was filed. An order denying the motion was entered on 11/1/16. A Motion to Enforce the
Settlement Agreements was filed by Debtor and continued along with the settlement motions. Further stipulations were filed to further extend the Motions for Approval of Compromises to 11/9/16 and
2/1/17.
**************************************************************
09/30/16 QUARTERLY STATUS: Stipulations filed and approved to further continue the hearings on the Motions for Approval of Compromises to August 31, 2016 and October 5, 2016.
**************************************************************
TIR 06/30/16: Several Motions to Approve Compromise were filed in April to settle pending adversary proceedings. Oppositions were filed in all of them and therefore, the motions were set for hearing
on 5/11/16 and were further continued to 6/8/16 and 6/29/16 pending a settlement with the largest creditor of the estate.
***************************************************************
QE 3/31/16 - Settlement negotiations in process for some of the adversary proceedings.
****************************************************************
12/31/15 QUARTERLY STATUS: Deadlines extended for some potential fraudulent transfer actions per tolling agreements executed and some potential fraudulent transfer actions commenced.
****************************************************************
09/30/15 QUARTERLY STATUS: Reviewing potential fraudulent transfer actions
 to file prior to deadline of October 20, 2015. A/R collection ongoing.
****************************************************************
06/30/15 ANNUAL STATUS: Mediation is ongoing. Trustee is collecting outstanding receivables, and the receiver has turned over possession of a storaghe unit containing records to assist in that
collection. Status conference scheduled for July 22, 2015.
*****************************************************************
03/31/15 QUARTERLY STATUS: An order was entered vacating dismissal of the case on December 29, 2014, and on January 12, 2015, Trustee was reappointed to the case. Trustee's counsel is
attempting to resolve disputes regarding the Trustee's administration of the estate
 the validity and amount of certain claims and potential claims against the estate
 the retention of professoinals
 the potential prosecution of avoidance and non-dischargeability actions
 the Debtors receivables
 and substantive consolidation of ongoing appeals.

Initial Projected Date of Final Report (TFR): October 20, 2016                                       Current Projected Date of Final Report (TFR): June 30, 2020 (Actual)

              October 30, 2020                                                                                        /s/ Arturo M. Cisneros
                   Date                                                                                               Arturo M. Cisneros
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                             Main Document     Page 16 of 38
                                                                      Form 2                                                                                               Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                               Page: 1

Case Number:          13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                 Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                   6               7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

10/30/13   Asset #4   PACIFIC WESTERN BANK               Turnover of Bank Account                           1129-000                  424.44                               424.44

10/30/13   Asset #2   EL PASEO BANK                      Turnover of Bank Account                           1129-000                  134.00                               558.44

10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  202.52                               760.96
                     Fund
10/31/13   Asset #11 Carrona & Johnson, LLP              Accounts receivable                                1121-000                  850.00                              1,610.96

10/31/13   Asset #11 Continental Casualty Company        Accounts receivable                                1121-000                   91.13                              1,702.09

10/31/13   Asset #11 Corvel Enterprise Comp, Inc.        Accounts receivable                                1121-000                  300.00                              2,002.09

10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  131.12                              2,133.21
                     Fund
10/31/13   Asset #11 Public Entity Risk Management       Accounts receivable                                1121-000                   94.17                              2,227.38
                     Authority
10/31/13   Asset #11 Metro Risk Management               Accounts receivable                                1121-000                  500.00                              2,727.38

10/31/13   Asset #11 Gallagher Bassett Services Inc      Accounts receivable                                1121-000                   61.76                              2,789.14

10/31/13   Asset #11 FirstComp                           Accounts receivable                                1121-000                   53.35                              2,842.49

10/31/13   Asset #11 Desert Sands USD W/C                Accounts receivable                                1121-000                  339.69                              3,182.18

10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  223.53                              3,405.71
                     Fund
10/31/13   Asset #11 ESIS, Inc.                          Accounts receivable                                1121-000                  101.26                              3,506.97

10/31/13   Asset #11 Palm Springs Unified School         Accounts receivable                                1121-000                  101.26                              3,608.23
                     District
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                             Main Document     Page 17 of 38
                                                                      Form 2                                                                                               Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                               Page: 2

Case Number:          13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                 Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                   6               7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

10/31/13   Asset #11 York Risk Services Group-Walmart Accounts receivable                                   1121-000                  300.00                              3,908.23

10/31/13   Asset #11 Employers Compensation              Accounts receivable                                1121-000                  101.26                              4,009.49
                     Insurance Company
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  101.26                              4,110.75
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  101.26                              4,212.01
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  802.53                              5,014.54
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                   50.00                              5,064.54
                     Fund
10/31/13   Asset #11 Commerce and Industry Insurance Accounts receivable                                    1121-000                   48.34                              5,112.88
                     Co.
10/31/13   Asset #11 Protected Ins Program for Schools Accounts receivable                                  1121-000                  101.26                              5,214.14
                     (PIPS)
10/31/13   Asset #11 Oak River Insurance Company         Accounts receivable                                1121-000                  736.11                              5,950.25

10/31/13   Asset #11 Public Entity Risk Management       Accounts receivable                                1121-000                   94.17                              6,044.42
                     Authority
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  334.86                              6,379.28
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  750.00                              7,129.28
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000               1,946.37                               9,075.65
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000               2,756.25                          11,831.90
                     Fund
10/31/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  533.18                         12,365.08
                     Fund
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 18 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 3

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               1,239.61                          13,604.69
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  303.78                         13,908.47
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         14,009.73
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         14,110.99
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  202.52                         14,313.51
                     Fund
10/31/13   Asset #11 Republic Indemnity Company of        Accounts receivable                                1121-000                   68.62                         14,382.13
                     California
10/31/13   Asset #11 Carrona & Johnson, LLP               Accounts receivable                                1121-000               1,300.00                          15,682.13

10/31/13   Asset #11 Public Entity Risk Management        Accounts receivable                                1121-000                   94.17                         15,776.30
                     Authority
10/31/13   Asset #11 Walter Clark Legal Group             Accounts receivable                                1121-000               2,000.00                          17,776.30

10/31/13   Asset #11 Esparza                              Accounts receivable                                1121-000                   94.17                         17,870.47

10/31/13   Asset #11 Crum & Forster                       Accounts receivable                                1121-000                  101.26                         17,971.73

10/31/13   Asset #11 Zurich-American Insurance Group Accounts receivable                                     1121-000               1,469.03                          19,440.76

10/31/13   Asset #11 The Hartford                         Accounts receivable                                1121-000                  101.26                         19,542.02

10/31/13   Asset #11 Michael A. Gulla                     Accounts receivable                                1121-000               1,495.00                          21,037.02

10/31/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         21,131.19
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 19 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 4

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

10/31/13   Asset #11 American Home Assurance              Accounts receivable                                1121-000               1,100.00                          22,231.19
                     Company
10/31/13   Asset #11 Protected Ins Program for Schools Accounts receivable                                   1121-000                  101.26                         22,332.45
                     (PIPS)
10/31/13   Asset #11 Desert Sands USD W/C                 Accounts receivable                                1121-000                  101.26                         22,433.71

10/31/13   Asset #11 ACE USA                              Accounts receivable                                1121-000                  101.26                         22,534.97

10/31/13   Asset #11 Employers Compensation               Accounts receivable                                1121-000                  101.26                         22,636.23
                     Insurance Company
10/31/13   Asset #11 TOPA Insurance Company               Accounts receivable                                1121-000                   91.13                         22,727.36

10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               4,950.00                          27,677.36
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  467.18                         28,144.54
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  552.84                         28,697.38
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         28,798.64
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               1,533.12                          30,331.76
                     Fund
10/31/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         30,433.02
                     Fund
10/31/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         30,527.19

10/31/13   Asset #11 California Insurance Guarantee       Accounts receivable                                1121-000                   94.17                         30,621.36
                     Assn.
10/31/13   Asset #11 Liberty Mutual - Wausau              Accounts receivable                                1121-000                  250.48                         30,871.84
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                             Main Document     Page 20 of 38
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 5

Case Number:          13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                 Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                        4                                                 5                   6                  7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $            Account Balance

10/31/13   Asset #11 Liberty Mutual - Wausau             Accounts receivable                                1121-000               1,749.52                             32,621.36

10/31/13   Asset #11 Walter Clark Legal Group            Accounts receivable                                1121-000               1,900.00                             34,521.36

10/31/13   Asset #11 L. Ciro Sapetto                     Accounts receivable                                1121-000               2,787.00                             37,308.36

10/31/13   Asset #11 OB Services                         Accounts receivable                                1121-000                   91.13                            37,399.49

11/05/13   Asset #6   Wells Fargo Bank, N.A.             Turnover of Bank Account                           1129-000                  101.26                            37,500.75

11/05/13   Asset #5   Rabobank, N.A.                     Turnover of Bank Account                           1129-000               2,489.77                             39,990.52

11/05/13   Asset #1   Bank of Southern Calfiornia        Turnover of Bank Account                           1129-000                  763.27                            40,753.79

11/07/13              ASSOCIATED BANK                    BANK SERVICE FEE                                   2600-000                                      10.00         40,743.79

11/14/13   Asset #7   HORIZON COMMUNITY BANK             Turnover of Bank Account                           1129-000               8,425.58                             49,169.37

11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  324.79                            49,494.16
                     Fund
11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  324.79                            49,818.95
                     Fund
11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  202.52                            50,021.47
                     Fund
11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000               1,229.14                             51,250.61
                     Fund
11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  101.26                            51,351.87
                     Fund
11/22/13   Asset #11 Broadspire Services Inc.            Accounts receivable                                1121-000                   94.17                            51,446.04
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                             Main Document     Page 21 of 38
                                                                      Form 2                                                                                              Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                              Page: 6

Case Number:          13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                 Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                   6               7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

11/22/13   Asset #11 CNA                                 Accounts receivable                                1121-000                  200.00                         51,646.04

11/22/13   Asset #11 ESIS                                Accounts receivable                                1121-000                  101.26                         51,747.30

11/22/13   Asset #11 ZUR American Truste & Savings       Accounts receivable                                1121-000                   91.13                         51,838.43
                     Bank
11/22/13   Asset #11 Proteected Ins Program for          Accounts receivable                                1121-000                   14.02                         51,852.45
                     Schools
11/22/13   Asset #11 First Comp                          Accounts receivable                                1121-000                   94.17                         51,946.62

11/22/13   Asset #11 Crum & Forster                      Accounts receivable                                1121-000                  101.26                         52,047.88

11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  101.26                         52,149.14
                     Fund
11/22/13   Asset #11 Desert Sands USD W/C                Accounts receivable                                1121-000                  157.40                         52,306.54

11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  101.26                         52,407.80
                     Fund
11/22/13   Asset #11 Republic Indemnity Company of       Accounts receivable                                1121-000                   68.62                         52,476.42
                     America
11/22/13   Asset #11 Amtrust North America. Inc.         Accounts receivable                                1121-000                  628.14                         53,104.56

11/22/13   Asset #11 Amtrust North America. Inc.         Accounts receivable                                1121-000                   60.50                         53,165.06

11/22/13   Asset #11 Liberty Mututal - Wausau            Accounts receivable                                1121-000                  101.26                         53,266.32

11/22/13   Asset #11 City of Palm Springs                Accounts receivable                                1121-000                   94.17                         53,360.49

11/22/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  101.26                         53,461.75
                     Fund
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                 Desc
                                                              Main Document     Page 22 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 7

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          53,542.36

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          53,622.97

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          53,703.58

11/22/13   Asset #11 Gallagher Bassett Services Inc.      Accounts receivable                                1121-000                  80.61                          53,784.19

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  76.13                          53,860.32

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          53,940.93

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,021.54

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,102.15

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,182.76

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,263.37

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,343.98

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,424.59

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,505.20

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  80.61                          54,585.81

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                  89.57                          54,675.38
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 23 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 8

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                   80.61                         54,755.99

11/22/13   Asset #11 Tristar Risk Management              Accounts receivable                                1121-000                   94.17                         54,850.16

11/22/13   Asset #11 Quirk Law Firm LLP                   Accounts receivable                                1121-000                  398.53                         55,248.69

11/22/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         55,342.86

11/22/13   Asset #11 York Risk Services Group Inc         Accounts receivable                                1121-000                   94.17                         55,437.03

11/22/13   Asset #11 Walter Clark Legal Group             Accounts receivable                                1121-000               2,200.00                          57,637.03

11/22/13   Asset #11 Crum & Forster                       Accounts receivable                                1121-000                  101.26                         57,738.29

11/22/13   Asset #11 Vanliner Insurance Company           Accounts receivable                                1121-000                  250.00                         57,988.29

11/22/13   Asset #11 TRISTAR Risk Management              Accounts receivable                                1121-000                  250.00                         58,238.29

11/22/13   Asset #11 Berkley Insurance Company            Accounts receivable                                1121-000                  400.00                         58,638.29

11/22/13   Asset #11 Michael A. Gulla                     Accounts receivable                                1121-000               1,500.00                          60,138.29

11/22/13   Asset #11 Pennsylvania Manfacturers Assoc. Accounts receivable                                    1121-000                   94.17                         60,232.46

11/22/13   Asset #11 The Hartford                         Accounts receivable                                1121-000                  101.26                         60,333.72

11/22/13   Asset #11 Macy*s                               Accounts receivable                                1121-000                   68.62                         60,402.34

11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         60,503.60
                     Fund
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 24 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 9

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                   91.13                         60,594.73

11/22/13   Asset #11 Walter Clark Legal Group             Accounts receivable                                1121-000               1,200.00                          61,794.73

11/22/13   Asset #11 Walter Clark Legal Group             Accounts receivable                                1121-000                  990.00                         62,784.73

11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  171.31                         62,956.04
                     Fund
11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               1,350.29                          64,306.33
                     Fund
11/22/13   Asset #11 ACE USA                              Accounts receivable                                1121-000                  101.26                         64,407.59

11/22/13   Asset #11 The Hartford                         Accounts receivable                                1121-000               1,300.00                          65,707.59

11/22/13   Asset #11 Fireman*s Fund                       Accounts receivable                                1121-000                   91.13                         65,798.72

11/22/13   Asset #11 Gonzalez & Garcia                    Accounts receivable                                1121-000                  750.00                         66,548.72

11/22/13   Asset #11 Travelers                            Accounts receivable                                1121-000                   23.89                         66,572.61

11/22/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                   91.13                         66,663.74

11/22/13   Asset #11 F.A. Richard & Associates, Inc.      Accounts receivable                                1121-000                   94.17                         66,757.91

11/22/13   Asset #11 First Comp                           Accounts receivable                                1121-000                   94.17                         66,852.08

11/22/13   Asset #11 ACE USA                              Accounts receivable                                1121-000                  500.00                         67,352.08

11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  202.52                         67,554.60
                     Fund
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 25 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 10

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  325.23                         67,879.83
                     Fund
11/22/13   Asset #11 Farmers Insurance Exchange           Accounts receivable                                1121-000                   52.94                         67,932.77

11/22/13   Asset #11 Gallagher Bassett Services INC       Accounts receivable                                1121-000                   48.34                         67,981.11

11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  625.00                         68,606.11
                     Fund
11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         68,707.37
                     Fund
11/22/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               2,786.91                          71,494.28
                     Fund
11/22/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         71,588.45

11/22/13   Asset #11 Protected Ins Program for Schools Accounts receivable                                   1121-000                  101.26                         71,689.71

11/22/13   Asset #11 ACE USA                              Accounts receivable                                1121-000                  101.26                         71,790.97

12/04/13   Asset #11 ESIS                                 Accounts receivable                                1121-000                   89.57                         71,880.54

12/04/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         71,974.71

12/04/13   Asset #11 ACE USA                              Accounts receivable                                1121-000                  101.26                         72,075.97

12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                   74.32                         72,150.29
                     Fund
12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  548.32                         72,698.61
                     Fund
12/04/13   Asset #11 Tristar Risk Management              Accounts receivable                                1121-000                   91.13                         72,789.74
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 26 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 11

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

12/04/13   Asset #11 MCS - on behalf of Marriott          Accounts receivable                                1121-000                   91.13                         72,880.87

12/04/13   Asset #11 California Insurance Guarantee       Accounts receivable                                1121-000                   61.76                         72,942.63

12/04/13   Asset #11 Crum & Forster                       Accounts receivable                                1121-000                  101.26                         73,043.89

12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  131.12                         73,175.01
                     Fund
12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  303.78                         73,478.79
                     Fund
12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         73,580.05
                     Fund
12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         73,681.31
                     Fund
12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         73,782.57
                     Fund
12/04/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                   96.59                         73,879.16

12/04/13   Asset #11 Gallagher Bassett Services Inc       Accounts receivable                                1121-000                   91.13                         73,970.29

12/04/13   Asset #11 Western Workers* Compensation        Accounts receivable                                1121-000                   53.71                         74,024.00

12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         74,125.26
                     Fund
12/04/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         74,219.43

12/04/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         74,313.60

12/04/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                         74,407.77
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 27 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 12

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

12/04/13   Asset #11 Palm Springs Unified School          Accounts receivable                                1121-000                  101.26                         74,509.03
                     District
12/04/13   Asset #11 Palm Springs Unified School          Accounts receivable                                1121-000                  101.26                         74,610.29
                     District
12/04/13   Asset #11 Palm Springs Unified School          Accounts receivable                                1121-000                  101.26                         74,711.55
                     District
12/04/13   Asset #11 Western Workers* Compensation        Accounts receivable                                1121-000                   68.62                         74,780.17

12/04/13   Asset #11 Western Workers* Compensation        Accounts receivable                                1121-000                  719.85                         75,500.02

12/04/13   Asset #11 Western Workers* Compensation        Accounts receivable                                1121-000                   53.71                         75,553.73

12/04/13   Asset #11 Western Workers* Compensation        Accounts receivable                                1121-000                  359.24                         75,912.97

12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  911.34                         76,824.31
                     Fund
12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                   26.88                         76,851.19
                     Fund
12/04/13   Asset #11 The Insurance Company                Accounts receivable                                1121-000                   48.34                         76,899.53

12/04/13   Asset #11 The Insurance Company                Accounts receivable                                1121-000                  343.22                         77,242.75

12/04/13   Asset #11 PIPS Year 8 XS Riverside             Accounts receivable                                1121-000                  101.26                         77,344.01

12/04/13   Asset #11 Broadspire Services Inc on behalf    Accounts receivable                                1121-000                   94.17                         77,438.18
                     of AIG
12/04/13   Asset #11 Gallagher Bassett Srvices Inc        Accounts receivable                                1121-000                   61.76                         77,499.94

12/04/13   Asset #11 Eisernhower Medical Center           Accounts receivable                                1121-000                   91.13                         77,591.07
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 28 of 38
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 13

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6                  7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements         Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $            Account Balance

12/04/13   Asset #11 State of California                  Accounts receivable                                1121-000                   94.17                            77,685.24

12/04/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  427.97                            78,113.21
                     Fund
12/06/13               ASSOCIATED BANK                    BANK SERVICE FEE                                   2600-000                                      74.19         78,039.02

12/18/13   Asset #11 PPG INDUSTRIES                       Accounts receivable                                1121-000                   94.17                            78,133.19

12/18/13   Asset #11 California Restaurant Mutual         Accounts receivable                                1121-000                   99.59                            78,232.78
                     Benefit
12/18/13   Asset #11 Desert Sands USD W/C                 Accounts receivable                                1121-000                  131.12                            78,363.90

12/18/13   Asset #11 TOPA INSURANCE COMPANY               Accounts receivable                                1121-000                   91.13                            78,455.03

12/18/13   Asset #11 Walter Clark Legal Group             Accounts receivable                                1121-000               2,400.00                             80,855.03

12/18/13   Asset #11 PPG INDUSTRIES                       Accounts receivable                                1121-000                  225.79                            81,080.82

12/18/13   Asset #11 GALLAGHER BASSETT                    Accounts receivable                                1121-000                  505.78                            81,586.60
                     SERVICES INC
12/18/13   Asset #11 TRAVELERS                            Accounts receivable                                1121-000                   66.89                            81,653.49

12/18/13   Asset #11 Palm Springs Unified School          Accounts receivable                                1121-000                  694.19                            82,347.68
                     District
12/18/13   Asset #11 PROTECTED INS PROGRAM                Accounts receivable                                1121-000                   57.37                            82,405.05
                     FOR SCHOOLS (PIP)
12/18/13   Asset #11 PROTECTED INS PROGRAM                Accounts receivable                                1121-000                  900.00                            83,305.05
                     FOR SCHOOLS (PIP)
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                   74.32                            83,379.37
                     Fund
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                             Main Document     Page 29 of 38
                                                                      Form 2                                                                                              Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                              Page: 14

Case Number:          13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                 Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                   6               7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  365.19                         83,744.56
                     Fund
12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                   10.63                         83,755.19
                     Fund
12/18/13   Asset #11 CASTILLO & ASSOCIATES AT            Accounts receivable                                1121-000                  500.00                         84,255.19
                     LAW
12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000               1,171.14                          85,426.33
                     Fund
12/18/13   Asset #11 REPUBLIC UNDERWRTIERS               Accounts receivable                                1121-000                  135.89                         85,562.22
                     INSURANCE CO.
12/18/13   Asset #11 OB SERVICES                         Accounts receivable                                1121-000                   91.13                         85,653.35

12/18/13   Asset #11 Palm Springs Unified School         Accounts receivable                                1121-000                  280.74                         85,934.09
                     District
12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  241.78                         86,175.87
                     Fund
12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                   96.00                         86,271.87
                     Fund
12/18/13   Asset #11 CORVEL CORPORATION                  Accounts receivable                                1121-000                   94.17                         86,366.04

12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                1121-000                  235.22                         86,601.26
                     Fund
12/18/13   Asset #11 GREAT WEST CASUALTY                 Accounts receivable                                1121-000                  776.78                         87,378.04
                     COMPANY
12/18/13   Asset #11 GALLAGHER BASSET                    Accounts receivable                                1121-000                   66.89                         87,444.93
                     SERVICES INC
12/18/13   Asset #11 LIBERTY MUTUAL - WAUSAU             Accounts receivable                                1121-000                  101.26                         87,546.19

12/18/13   Asset #11 AMTRUST NORTH AMERICA,              Accounts receivable                                1121-000                  129.99                         87,676.18
                     INC.
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 30 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 15

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         87,777.44
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  378.55                         88,155.99
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         88,257.25
                     Fund
12/18/13   Asset #11 CNA                                  Accounts receivable                                1121-000                   61.76                         88,319.01

12/18/13   Asset #11 Liberty Mutual Insurance             Accounts receivable                                1121-000                  202.52                         88,521.53

12/18/13   Asset #11 California Restaurant Mutual         Accounts receivable                                1121-000                   80.61                         88,602.14
                     Benefit
12/18/13   Asset #11 State of California                  Accounts receivable                                1121-000                  327.16                         88,929.30

12/18/13   Asset #11 First Comp                           Accounts receivable                                1121-000                  400.00                         89,329.30

12/18/13   Asset #11 Valley Insurance Program -           Accounts receivable                                1121-000                   94.17                         89,423.47
                     2366/W
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  298.50                         89,721.97
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         89,823.23
                     Fund
12/18/13   Asset #11 Esparza                              Accounts receivable                                1121-000                  101.26                         89,924.49

12/18/13   Asset #11 Public Entity Risk                   Accounts receivable                                1121-000                   94.17                         90,018.66

12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  191.15                         90,209.81
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         90,311.07
                     Fund
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 31 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 16

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

12/18/13   Asset #11 Riverside Risk Mgmt Authority -DS Accounts receivable                                   1121-000                  101.26                         90,412.33

12/18/13   Asset #11 National Union Fire Insurance        Accounts receivable                                1121-000                   61.76                         90,474.09

12/18/13   Asset #11 New Hampshire Insurance              Accounts receivable                                1121-000                   61.76                         90,535.85
                     Company
12/18/13   Asset #11 Commerce and Industry Insurance Accounts receivable                                     1121-000                   48.34                         90,584.19
                     Co.
12/18/13   Asset #11 Crum & Forster                       Accounts receivable                                1121-000                  101.26                         90,685.45

12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  202.52                         90,887.97
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  202.52                         91,090.49
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  434.78                         91,525.27
                     Fund
12/18/13   Asset #11 Law Offices of Michael R. Kaiser     Accounts receivable                                1121-000               1,000.00                          92,525.27

12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               1,200.00                          93,725.27
                     Fund
12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000                  101.26                         93,826.53
                     Fund
12/18/13   Asset #11 Amtrust North America, Inc.          Accounts receivable                                1121-000                   60.50                         93,887.03

12/18/13   Asset #11 United Heartand                      Accounts receivable                                1121-000                  129.34                         94,016.37

12/18/13   Asset #11 Christopher C. Vader                 Accounts receivable                                1121-000                  500.00                         94,516.37

12/18/13   Asset #11 State Compensation Insurance         Accounts receivable                                1121-000               1,716.16                          96,232.53
                     Fund
                             Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                              Main Document     Page 32 of 38
                                                                       Form 2                                                                                              Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                              Page: 17

Case Number:           13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:             Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:          **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:         10/30/20                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                   6               7

 Trans.     Check or                                                                                          Uniform           Receipts        Disbursements      Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $         Account Balance

12/18/13   Asset #11 Truck Insurance Ltd. (Sparta)        Accounts receivable                                1121-000               1,435.19                          97,667.72

12/18/13   Asset #11 Law Offices of Kenneth C. Gregory Accounts receivable                                   1121-000               2,281.05                          99,948.77

12/18/13   Asset #11 Law Office of Jeff M, Yoss, APC      Accounts receivable                                1121-000                  700.00                        100,648.77

12/18/13   Asset #11 The Insurance Company of the         Accounts receivable                                1121-000               1,800.00                         102,448.77
                     State of
12/18/13   Asset #11 Law Offices of Sergio F. Bendetto, Accounts receivable                                  1121-000                  650.00                        103,098.77
                     Inc.
12/18/13   Asset #11 Law Offices of Nordstrom, Steele,    Accounts receivable                                1121-000                  600.00                        103,698.77

12/18/13   Asset #11 Law Offices of Nordstrom, Steele,    Accounts receivable                                1121-000                  587.50                        104,286.27

12/18/13   Asset #11 Gilbert Bourke LLP                   Accounts receivable                                1121-000                  600.00                        104,886.27

12/18/13   Asset #11 Law Office of Rashid Shamim          Accounts receivable                                1121-000               2,600.00                         107,486.27

12/18/13   Asset #11 Sedgwick Claims Management           Accounts receivable                                1121-000                  825.75                        108,312.02
                     Services Inc
12/18/13   Asset #11 State of California                  Accounts receivable                                1121-000               1,226.08                         109,538.10

12/18/13   Asset #11 Liberty Mutual - Wausau              Accounts receivable                                1121-000               2,045.08                         111,583.18

12/18/13   Asset #11 Chubb Custom Insurance               Accounts receivable                                1121-000               1,378.23                         112,961.41
                     Company
12/18/13   Asset #11 York Risk Services Gorup -           Accounts receivable                                1121-000                  650.00                        113,611.41
                     Walmart
12/18/13   Asset #11 Corvel Corporation                   Accounts receivable                                1121-000                   63.81                        113,675.22
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                   Desc
                                                             Main Document     Page 33 of 38
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 18

Case Number:          13-27344 MH                                                                 Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                           Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                  Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                   6                   7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $             Account Balance

12/18/13   Asset #11 Corvel Corporation                  Accounts receivable                                 1121-000                   10.87                            113,686.09

12/18/13   Asset #11 State Compensation Insurance        Accounts receivable                                 1121-000                  524.09                            114,210.18
                     Fund
12/18/13   Asset #11 Zurich American Insurance           Accounts receivable                                 1121-000               1,600.00                             115,810.18
                     Company
02/11/14   Asset #3   PACIFIC PREMIER BANK               Turnover of Bank Account                            1129-000                   51.26                            115,861.44

01/28/15    100001    INTERNATIONAL SURETIES,            Bond Premium Bond # 0106030866Term                  2300-000                                      173.74        115,687.70
                      LTD.                               01/04/15 to 01/04/16

02/03/15   Asset #11 Coachella Medical Management,       turnover of accounts receivable                     1121-000               6,892.48                             122,580.18
                     Inc.
03/06/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000               8,763.74                             131,343.92
                     Inc.
03/16/15   Asset #15 Douglas J. Roger                    vehicle proceeds                                    1129-000              10,000.00                             141,343.92

03/20/15              INTERNATIONAL SURETIES,            Bond Refund                                         2300-000                                      -65.64        141,409.56
                      LTD.
03/26/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000               8,328.75                             149,738.31
                     Inc.
04/13/15    100002    Public Storage 25727               Acct # 18905193 Sp #105                             2410-000                                      510.05        149,228.26

04/23/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000              13,841.97                             163,070.23
                     Inc.
05/11/15    100003    Public Storage 25727               Acct # 18905193 Sp #105 May                         2410-000                                      238.00        162,832.23

05/19/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000              11,878.32                             174,710.55
                     Inc.
06/03/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000               7,348.03                             182,058.58
                     Inc.
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                  Desc
                                                             Main Document     Page 34 of 38
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 19

Case Number:          13-27344 MH                                                                 Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                           Bank Name:              ASSOCIATED BANK
                                                                                                  Account:                ******4756 - Checking Account
Taxpayer ID#:         **-***4441                                                                  Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                    7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $             Account Balance

06/23/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000              14,570.49                             196,629.07
                     Inc.
06/23/15    100004    Public Storage 25727               Space 105 cleaning fee                              2410-000                                      226.00        196,403.07

07/28/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000              12,594.49                             208,997.56
                     Inc.
09/08/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000               6,266.33                             215,263.89
                     Inc.
10/16/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000               7,467.77                             222,731.66
                     Inc.
11/06/15   Asset #12 Jerry Wang, Receiver                transfer of fumds from receiver                     1121-000               1,741.50                             224,473.16

11/20/15   Asset #11 Coachella Medical Management,       turnover of account receivable                      1121-000               2,590.95                             227,064.11
                     Inc.
12/30/15    100005    Revere Financial Corporation       encumbered funds per c/o 12/30/15                   4210-000                                 43,493.00          183,571.11

01/14/16    100006    INTERNATIONAL SURETIES,            Bond Premium Bond # 016030866Term                   2300-000                                      126.27        183,444.84
                      LTD.                               01/04/16 to 01/04/17

03/08/16              A. CISNEROS, TRUSTEE               Transfer funds to Texas Capital Bank                9999-000                               183,444.84                    0.00


                                                                                ACCOUNT TOTALS                                   228,230.45         228,230.45                   $0.00
                                                                                   Less: Bank Transfers                                0.00         183,444.84

                                                                                Subtotal                                         228,230.45           44,785.61
                                                                                   Less: Payment to Debtors                                                0.00

                                                                                NET Receipts / Disbursements                    $228,230.45         $44,785.61
                            Case 6:13-bk-27344-MH               Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                   Desc
                                                                Main Document     Page 35 of 38
                                                                         Form 2                                                                                                Exhibit 9

                                                         Cash Receipts and Disbursements Record                                                                                Page: 20

Case Number:          13-27344 MH                                                                    Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                              Bank Name:              Texas Capital Bank
                                                                                                     Account:                ******0071 - Checking Account
Taxpayer ID#:         **-***4441                                                                     Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                       Separate Bond:          N/A

   1             2                     3                                            4                                                 5                   6                7

 Trans.    Check or                                                                                              Uniform           Receipts        Disbursements       Checking
  Date      Ref. #           Paid To / Received From                    Description of Transaction              Tran. Code            $                  $          Account Balance

03/08/16              A. Cisneros, Trustee                  Transfer funds from Associated Bank                 9999-000            183,444.84                           183,444.84

03/25/16   Asset #5   Rabobank, N.A.                        refund for processing errors                        1129-000                   36.11                         183,480.95

04/15/16   Asset #25 Desert Hand Associates                 Settlement Payment c/o pending                      1241-000              14,000.00                          197,480.95

04/22/16   Asset #24 Hanover & Shaw                         OIC settlement c/o pending                          1241-000              30,000.00                          227,480.95

12/02/16   Asset #26 EPS Operations/ MN 015-2850            Optum bank funds                                    1229-000                  224.91                         227,705.86

08/10/17   Asset #24 Doling Shaw & Hanover, APC             Auction/Dr. Roger                                   1241-000              50,000.00                          277,705.86

08/10/17   Asset #22 Revere Financial Corp.                 Auction/Revere c/o pending                          1241-000              50,000.00                          327,705.86

08/10/17   Asset #22 Revere Financial Corp.                 Auction/Revere c/o pending                          1241-000              25,000.00                          352,705.86

08/10/17   Asset #22 Revere Financial Corp.                 Auction/Revere c/o pending                          1241-000               5,000.00                          357,705.86

08/10/17   Asset #24 Universal Orthopaedic Group            Auction/UOG c/o pending                             1241-000               5,000.00                          362,705.86

08/10/17   Asset #24 Universal Orthopaedic Group            Auction/UOG c/o pending                             1241-000               5,000.00                          367,705.86

08/10/17   Asset #24 Universal Orthopaedic Group            Auction/UOG c/o pending                             1241-000               5,000.00                          372,705.86

08/10/17   Asset #24 Universal Orthopaedic Group            Auction/UOG c/o pending                             1241-000               5,000.00                          377,705.86

08/10/17   Asset #24 Universal Orthopaedic Group            Auction/UOG c/o pending                             1241-000               5,000.00                          382,705.86

09/05/19     52001    Fraley & Associates in trust for      Trustee/Revere Settlement approved per c/o          4210-000                               138,705.86        244,000.00
                      Revere Fin. Corp.                     entered on 8/9/19
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                    Desc
                                                             Main Document     Page 36 of 38
                                                                      Form 2                                                                                                  Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                  Page: 21

Case Number:          13-27344 MH                                                                 Trustee:                 Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                           Bank Name:               Texas Capital Bank
                                                                                                  Account:                 ******0071 - Checking Account
Taxpayer ID#:         **-***4441                                                                  Blanket Bond:            $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                    Separate Bond:           N/A

   1             2                     3                                         4                                                  5                   6                 7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction               Tran. Code            $                  $           Account Balance

09/05/19   Asset #25 Revere Financial Corporation, as    Liquidating Trust settlement per c/o entered         1241-000             -14,000.00                           230,000.00
            52002    liquidating trustee for the         8/9/19

09/05/19     52003    MARSHACK HAYS LLP                  Trustee's counsel fees approved per c/o              3210-000                                 78,936.00        151,064.00
                                                         entered 12/1/14

09/05/19     52004    MARSHACK HAYS LLP                  Trustee's counsel expenses approved per c/o          3220-000                                  2,245.69        148,818.31
                                                         entered 12/1/14

01/21/20   Asset #27 Revere Financial Corporation as     DJRI Estate priority distribution from liquidating   1249-000              80,000.00                           228,818.31
                     Liquidating Trustee for the         trust

04/07/20   Asset #28 Franchise Tax Board                 Bank and corp tax refund (2013)                      1224-000                  800.00                          229,618.31

07/13/20              Signature Bank                     Transfer to account ending 9972                      9999-000                               229,618.31                  0.00


                                                                                 ACCOUNT TOTALS                                   449,505.86         449,505.86                 $0.00
                                                                                    Less: Bank Transfers                          183,444.84         229,618.31

                                                                                 Subtotal                                         266,061.02         219,887.55
                                                                                    Less: Payment to Debtors                                               0.00

                                                                                 NET Receipts / Disbursements                    $266,061.02        $219,887.55
                            Case 6:13-bk-27344-MH            Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51                                    Desc
                                                             Main Document     Page 37 of 38
                                                                      Form 2                                                                                                     Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 22

Case Number:          13-27344 MH                                                                Trustee:                Arturo M. Cisneros
Case Name:            Douglas J Roger MD Inc A Professional Corporation                          Bank Name:              Signature Bank
                                                                                                 Account:                ******9972 - Checking Account
Taxpayer ID#:         **-***4441                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/30/20                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                     6                   7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements          Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $             Account Balance

07/13/20              Texas Capital Bank                 Transfer from account ending 0071                  9999-000            229,618.31                                229,618.31

08/03/20   110001     Hahn Fife & Company, LLP           Dividend of 100.000000000%                         3420-000                                        889.90        228,728.41

08/03/20   110002     MARSHACK HAYS, LLP                 Dividend of 100.000000000%                         3220-000                                  16,994.66           211,733.75

08/03/20   110003     United States Bankruptcy Court     Dividend of 100.000000000%                         2700-000                                    2,100.00          209,633.75

08/03/20   110004     A. CISNEROS, TRUSTEE               Dividend of 100.000000000%                         2100-000                                  27,964.57           181,669.18

08/03/20   110005     Hahn Fife & Company, LLP           Dividend of 100.000000000%                         3410-000                                    9,220.00          172,449.18

08/03/20   110006     MARSHACK HAYS, LLP                 Dividend of 52.450000000%                          3210-000                                 166,396.46                 6,052.72

08/03/20   110007     A. CISNEROS, TRUSTEE               Dividend of 100.000000000%                         2200-000                                        288.86              5,763.86

08/03/20   110008     FRANCHISE TAX BOARD                Dividend of 100.000000000%, Claim No.              2820-000                                    5,763.86                    0.00
                                                         AMD00012


                                                                               ACCOUNT TOTALS                                   229,618.31           229,618.31                    $0.00
                                                                                  Less: Bank Transfers                          229,618.31                 0.00

                                                                               Subtotal                                                   0.00       229,618.31
                                                                                  Less: Payment to Debtors                                                 0.00

                                                                               NET Receipts / Disbursements                           $0.00         $229,618.31
Case 6:13-bk-27344-MH Doc 791 Filed 11/17/20 Entered 11/17/20 11:00:51      Desc
                      Main Document     Page 38 of 38
                               Form 2                                                        Exhibit 9

               Cash Receipts and Disbursements Record                                        Page: 23


                                                                  Net            Net        Account
                                   TOTAL - ALL ACCOUNTS         Receipts    Disbursements   Balances
                                   Checking # ******0071       266,061.02      219,887.55       0.00
                                   Checking # ******4756       228,230.45       44,785.61       0.00
                                   Checking # ******9972             0.00      229,618.31       0.00
                                                              $494,291.47     $494,291.47      $0.00
